                      Case 5:18-cv-03900-MSG Document 9 Filed 10/05/18 Page 1 of 13


  E.D.Pa AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights



                                          UNITED STATES DISTRICT COURT
                                                                               for the

                                                             Eastern District of Pennsylvania



                                                                                                                                 18-cv-3900

  ~~~~~ _\-                            G~ \)                               OCT ~ 5 2018                         (to be filled in by the Clerk 's Office)

                                Plaintiff(s)                        KATE          J    1     Cl rk
  (Write the full name of each plaintiffwho is filing this comp/3mt.,_             )   _Dep. Clerk
  If the names of all the plaintiffs cannot fit in the space above,                )
  please write "see attached" in the space and attach an additional                )
  page with the full list of names.)                                               )
                                    -v-                                            )
                                                                                                            g1!§©!§0~!§n
~~ ~""- - (_C) -
Cc,- ~ Q..."'t..       -
                                 (_o..'(~ ~ -
                           c__c., " ~L
                               Defendant(s)
                                                   ~\.,
                                                         (..C) C-\()~~             )
                                                                                   ~
                                                                                   )
                                                                                   )
                                                                                                                 ....__
                                                                                                                        OCT - 5 2018
                                                                                                                            _ _ _- - J '::::)
                                                                                                                                                     u
  (Write the full name of each defendant who is being sued. If the                 )
  names of all the defendants cannot fit in the space above, please                )
  write "see attached" in the space and attach an additional page
  with the full list of names. Do not include addresses here.)



                                    COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                (Prisoner Complaint)

                                                                          NOTICE
    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to electronic court files. Under this rule,
    papers filed with the court should not contain: an individual's full social security number or full birth date; the full name of a person known to be a
    minor; or a complete financial account number. A filing may include only: the last four digits of a social security number; the year of an individual's
    birth; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or w·tness statements, or any other materials to the Clerk' s Office with
    this complaint.

    The Clerk will not file a civil complaint unless the person seeking relief pays the entire filing fee (currently $350) and an administrative fee (currently
    $50) in advance, or the person applies for and is granted in forma pauperis status pursuant to 28 U.S.C. § 1915. A prisoner who seeks to proceed in
    form a pauperis must submit to the Clerk ( 1) a completed affidavit of poverty and (2) a copy of the trust fund account statement for the prisoner for the
    six month period immediately preceding the filing of the complaint, obtained from and certified as correct by the appropriate official of each prison at
    which the prisoner is or was confined for the preceding six months. See 28 U.S.C: § 1915(a)(2).

    If the Judge enters an order granting a prisoner's application to proceed in forma pauperis, then the order will assess the filing fee (currently $350)
    against the prisoner and collect the fee by directing the agency having custody of the prisoner to deduct an initial partial filing fee equal to 20% of the
    greater of the average monthly deposits to the prison account or the average monthly balance in the prison account for the six-month period immediately
    preceding the filing of the complaint, as well as monthly installment payments equal to 20% of the preceding month's income credited to the account for
    each month that the balance of the account exceeds $10.00, until the entire filing fee has been paid. See 28 U.S .C. § 1915(b). A prisoner who is
    granted leave to proceed in form a pauperis is obligated to pay the entire filing fee regardless of the outcome of the proceeding, and is not
    entitled to the return of any payments made toward the fee.




                                                                                                                                                           Page 1 of 11
                    Case 5:18-cv-03900-MSG Document 9 Filed 10/05/18 Page 2 of 13


E.D .Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights


I.         The Parties to This Complaint

           A.         The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                            Name
                            All other names by which
                            you have been known:
                            ID Number
                            Current Institution
                            Address

                                                                              ~~                     ~~          \ ~-l\12.-D25b
                                                                                   City                  State         Zip Code


           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
                      listed below are identical to those contained in the above caption. For an individual defendant, include
                      the person's job or title (if known) and check whether you are bringing this complaint against them in their
                      individual capacity or official capacity, or both. Attach additional pages if needed.

                      Defendant No. 1
                            Name
                            Job or Title (if known)
                            Shield Number
                            Employer
                            Address
                                                                               c~~v-.. _
                                                                                   City
                                                                                                         ~~
                                                                                                         State
                                                                                                                   ~        ~
                                                                                                                       Zip Code

                                                                         D Individual capacity   ~ i a l capacity


                      Defendant No. 2
                            Name
                            Job or Title (if known)
                            Shield Number
                            Employer
                            Address
                                                                              "C.oZ>\e'-A.           ~ {\.        ~         ~
                                                                                   City          _   /     ate         Zip Code
                                                                         D Individual capacity 5"Official capacity
                    Case 5:18-cv-03900-MSG Document 9 Filed 10/05/18 Page 3 of 13


E.D.Pa. AO Pro Se 14 ( Rev . 04/18) Complaint for Violation of Civil Rights


                      Defendant No. 3
                            Name
                            Job or Title (if known)
                            Shield Number
                            Employer
                            Address
                                                                                          '--           ~
                                                                                                     S2State         ~clsfu
                                                                                   City                               Zip Code

                                                                         D Individual capacity    ~ficial capacity


                      Defendant No. 4
                            Name
                            Job or Title (if known)                     (9~C,'\J\,              0~Sll(o:\ ~~~"'~\
                            Shield Number
                            Employer                                      ~~~~a'-',                Cst~~ ~<N.\
                            Address
                                                                              fZ~~
                                                                                City
                                                                                                    '<~
                                                                                                      State
                                                                                                                 ~~L.s..:l.
                                                                                                                     Zip Code

                                                                         D Individual capacity    [3'6fficial capacity
II.        Basis for Jurisdiction

           Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
           immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
           Federal Bureau ofNarcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
           constitutional rights.

           A.         Are you bringing suit against (check all that apply) :

                      D Federal officials (a Bivens claim)
                      ~ e or local officials (a§ 1983 claim)

           B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                      the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                      federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?       ~

                     ~'::>      ~~~                   ~~'~ ~Q._ ~ "'(e..; "t~t'a"'- °\(('~~'\- ~
                                                     '(~~""~ -
                      ~~"'(~9:)~~,G ~ 0-'\~ ~~~.~~ ~
                     -'\0'0-'-"'\."'-~ ""''l.."v... ~\S._ ~Q.) ~ c_alJ__ ~ '"'~ I,~!~~
           C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                      are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                      officials?




                                                                                                                            Page3of JI
                        Case 5:18-cv-03900-MSG Document 9 Filed 10/05/18 Page 4 of 13


    E.D.Pa AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights




              D.         Section 1983 allows defendants to be found liable only when they have acted "und,er color of any
                         statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                         42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                         of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                         federal law. Attach additional pages if needed.                                                       "' ,              .~
 'o~ ~s~~,~~-~'<'.~ '(('\Q__~c_~,~~ '(('\Q._ ~~ ~\~ '~"(::)                                     ~. ~ , ~ ,           '-D~,~~""
 5<2--~"o.~~~ ~ , "'-~ ~~ ~ <:..~"-\ ~\"'- c:s,\~ ~~\ ~-\.~                                        '-"'~ ~~Oc.     ~~ ~ ~~
~~~Q.~~~~ ~ " " ' - ""--")                      ''"~          ~       Q.....c..&.. "'C~~o,   ~\~~       \ . ' - ~ ~ ~ ' ~ ©'("'
                                           ~ ·~~ '.Q,~~ v ~ Cl)\A MD c.,Ji,cJ19.i~ ~~~
       CS>'<"'-~~.,
     C-o~~- ' ~
    ID. Prisoner Status
                                  ~~~,\..-Q_~~
                                  ~,
                                                     <?..:~ ~~ t.O\,V\.\ ~~~ ,,~ ~~~ ~'~~
                                                                                                                                      ·   G
               Indicate whether you are a prisoner or other confined person as follows (check all that apply):
              D           Pretrial detainee

              D           Civilly committed detainee

              D           Immigration detainee

              D           Convicted and sentenced state prisoner

              D           Convicted and sentenced federal prisoner

              W--other (explain)
    IV.       Statement of Claim

          _   State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
              alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
              further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
              any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
              statement of each claim in a separate paragraph. Attach additional pages if needed.
                                °""t~tL. ~~~~ ,~ '"" \\r--(.. ~L~                                o\; """-'-~     ~~Cu
              A.         If the events giving rise to your claim arose outside an institution, describe where and when they arose.




              B.         If the events giving rise to your claim arose in an institution, describe where and when they arose.


                         ~"'- ~ ~ ' ( , ~ ~ ~ " ' -                             ~~~ ~ \ ~~C"«' C,~C)~{/wl7
                      -\D f!...~...\.\../2,e:, \:b                 '£>~ ~        \c~""-      ~~~~qfeQ, ~\"'(e ~).N\f                      lbl2s1Fl-
                                                                                                                            Page 4 of 11
Case 5:18-cv-03900-MSG Document 9 Filed 10/05/18 Page 5 of 13
                    Case 5:18-cv-03900-MSG Document 9 Filed 10/05/18 Page 6 of 13


E.D.Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights



         C.




VI.       Relief

          State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
          If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
          the acts alleged. Explain th. e basis for these claims.                               t\                           ~

      T~~~~ c_cn'--"--"                                              ~ , ~~~~~~          a.__.._Q).__   ~o~~Q.,~~
      ~          ~'             ~~ ~~ ~                                        }AA.,~~      ~ '<""'-~~~~
      ~'""\o                  '(\Q..,\.)CL~ ~ Q . . ~~vv-\'""-ol_l'd"'-                     ~ '\\tvJQ.,~ ~~~\
    ~o   ~~~ ~~ ~a3,\:(~~ ~ ~'""-~ ~~~~~ <::>'\ ~ ~'y
      ~~'"'t~ ,~s~""t~ ~ ~~~~~ ~ ,~"""-~S
        ~~al'-"--           ~Ql.~~                        :.'R~ ~~'
    ro......_.____ ""-~~ ~\......._~,~ ~~~~~~~'l                                   ~~\:I~''"'~ \h~~"~ ~Q_~~~
  ~ ~'s 6-°<-""-~~ G\ \_~;:~, Y c_.,,__:'\ """"-'5 ~~~ 3~
  (:),SQ;~~~~~~                     ~~~~It__~'( ' < \ I - ~ ~                        ~c:_~<:5"~~~~~~~3. ~~
   r.   ~~                  '--   '°°     ~-- ·            ~-,....\.....-* ·   ~-""--o ~'~°'"" n\.. ~ ~~~~~~~~
                    Case 5:18-cv-03900-MSG Document 9 Filed 10/05/18 Page 7 of 13


E.D.Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights



VII.     Exhaustion of Administrative Remedies Administrative Procedures

         The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that "[n]o action shall be brought
         with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
         in any jail, prison, or other correctional facility until such administrative remedies as are available are
         exhausted."

         Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
         exhausted your administrative remedies.


         A.          Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

                     ~s

                     D No
                     If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
                     events giving rise to your claim(s).

                    ~°"-"'-c.,...~O ~""- ~~'-"'~ ~~\ ~ ~~~~
                    Cov....'v,.J ~ :SO:.,                      (}v-.~         ~ ~ " < . ~ ~~ ~                     ~c1i~-
                       o.-. J.. \~ s             'V\.      ~                 ~ \, \. ~ . \.,2;--Q !b... 3 9,,0:0
         B.          Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
                     procedure?

                     ~

                     0      Donotknow


         C.          Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
                     cover some or all of your claims?

                     0     Yes

                     ~
                     0     Donotknow

                     If yes, which claim(s)?




                                                                                                                          Page 6 of 11
                    Case 5:18-cv-03900-MSG Document 9 Filed 10/05/18 Page 8 of 13


E.D.Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights



         D.          Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
                     concerning the facts relating to this complaint?

                      ~s

                      0No
                     If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
                     other correctional facility?

                      D Yes
                      0No

          E.          If you did file a grievance:

                      1.    Where did you file the grievance?




                      4.    What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
                            not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

                           \ ~"~~C...a~~> ~ \ :                                                 ~ ''-u~.   ~u~~b ~ ~~
                           \_~Q_,~                    ~ ~                    C>'""--<!_ ' - ~   ~~\        ° ' - ~ Q_~   ~ \o<2..Q..CtA.:
                       ~              U2;) <~           ~~ ~css~Q ~~,\'"'- ~~~~~~~
                       '~~ ~~'( '""°'"~ ~~~~~~

                                                                                                                          Page7of II
                   Case 5:18-cv-03900-MSG Document 9 Filed 10/05/18 Page 9 of 13




           F.       If you did not file a grievance:

                    1.   If there are any reasons why you did not file a grievance, state them here:

                    ~-Sc:,._\""-~ ~ c ~ck_~ ~~~ ~ ° N : ) ~ ~ ~ ' \ " " - '
                    \.;>~~ ~& Q(Q... ~~ev..-..~~              ~ ~~~ ~        ~""w
                   l'1Q.~~Ql~ ~ ~ ~~ , ~ ~ ~~ ~ 12 ~
                   S7e.,J1 Cl C o,\>~C)~ 0;: \e ~---~\"(,<:\. wJv\. c:8 ~~~




.. . . .

   VIII. Previous Lawsuits

           The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
           the filing fee if that prisoner has "on three or more prior occasions, while incarcerated or detained in any facility,
           brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
           malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
           danger of serious physical injury." 28 U.S.C. § 1915(g).

           To the best of your knowledge, have you had a case dismissed based on this "three strikes rule"?

           D Yes
           ~
           If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.




                                                                                                                         Page 8 of 11
                   Case 5:18-cv-03900-MSG Document 9 Filed 10/05/18 Page 10 of 13


E.D.Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights)



         A.           Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
                      action?

                     m4es
                    ~o


         B.           If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                      more than one lawsuit, describe the additional lawsuits on another page, using the same format.)


                      1.    Parties to the previous lawsuit
                            Plaintiff(s)
                            Defendant(s)


                      2.    Court (iffederal court, name the district; if state court, name the county and State)



                      3.    Docket or index number



                      4.    Name of Judge assigned to your case



                      5.    Approximate date of filing lawsuit



                      6.    Is the case still pending?

                           0Yes

                           0No

                            If no, give the approximate date of disposition.


                      7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                            in your favor? Was the case appealed?)




          C.          Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                      imprisonment?



                                                                                                                         Page 9 of 11
                    Case 5:18-cv-03900-MSG Document 9 Filed 10/05/18 Page 11 of 13

E.D.Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights


                     ~Yes

                     ~o


         D.          If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                     more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                      1.
                            Plaintiff(s)
                                                 t-J.
                            Parties to the previous lawsuit

                                                                   G-jl.~

                      2.    Court (iffederal court, name the district; if state court, name the county and State)




                      3.    Docket or index number



                      4.    Name of Judge assigned to your case                   \

                           'she~ ~                    .Q_~~~                 Gc,\d R~~~ -s .
                      5.    Approximate date of filing lawsuit



                      6.    Is the case still pending?

                           0Yes



                            If no, give the approximate date of disposition


                      7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                            in your favor? Was the case appealed?)




                                                                                                                    Page 10 of 11
                   Case 5:18-cv-03900-MSG Document 9 Filed 10/05/18 Page 12 of 13


E.D.Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights



IX.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



         A.           For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.

                      Date of signing:


                      Signature of Plaintiff
                      Printed Name of Plaintiff
                      Prison Identification #
                      Prison Address




         B.           For Attorneys

                     Date of signing:


                      Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Address


                                                                             City            State          Zip Code

                     Telephone Number
                     E-mail Address




                                                                                                                       Page 11 of 11
Case 5:18-cv-03900-MSG Document 9 Filed 10/05/18 Page 13 of 13
